Title: Willis Alston to James Madison, 25 December 1829
From: Alston, Willis
To: Madison, James


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Washington
                                
                                 Decr 25th 1829
                            
                        
                        
                        It may not be otherwise than gratifying to you to hear from one who you have long known and whose political
                            course seldom if ever differed from yours
                        Your late vote in convention where you stood alone I should feel proud of, having viewed your proceedings
                            throughout I think you have very few if any old friends here who does not feel perfectly satisfied The vote you give alone I most certainly should have given myself had I have been a member
                        Your task is a difficult and perplexing one, and it is very much doubted whether the result of your labours
                            will tend to advance the character of the ancient Dominion
                        I will not fatigue with a long letter, of our doings here The news papers tell you better than I could by
                            letter
                        Be so good as to remember to Mrs. Madison kindly, Tell her I have five little children three sons &
                            two daughters I should be much pleased to shew them to her I am your sencere friend
                        
                        
                            
                                Willis Alston
                            
                        
                    